

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.21
 
[cvlogo4412.jpg]
 
March 30, 2012
 
Pamela J. Keefe
8 Kennedy Road
Brandon, Vermont 05733
 
Re:  Separation Agreement
 
Dear Pam:
 
This Separation Agreement (“Agreement”) sets forth the terms and conditions
under which you have agreed to separate from employment with Central Vermont
Public Service Corporation (the “Company”).
 
1.
Your employment with the Company will terminate effective March 30, 2012.

 
2.  
You agree to sign the General Release (“Release”), which is attached to this
Agreement, on or after your last day of employment.

 
3.  
In exchange for your execution of this Agreement and the Release, the Company
agrees to enter into the Consulting Services Agreement attached hereto and made
a part hereof.

 
4.
You agree to keep confidential the terms of this Agreement, except that you may
disclose the terms (a) to your spouse, (b) as required to your accountant and
others solely for purposes related to filing income tax returns or as otherwise
required by law, and (c) to counsel. Any person to whom disclosures are properly
made shall be instructed about the confidentiality of the information being
disclosed and the limits on its dissemination.  Confidentiality is a material,
bargained for element of this Agreement and the Release; therefore, if you
violate the obligations set forth in this paragraph at any time, in addition to
any liability otherwise imposed by a court of competent jurisdiction, the
Company has the right to recover upon demand any amounts paid to you pursuant to
this Agreement.  In addition, you agree to pay the Company’s reasonable
attorneys’ fees incurred in enforcing this provision if the Company is the
prevailing party.

 
5.
You acknowledge that during your employment with the Company, you obtained
knowledge about the Company’s confidential and proprietary information and trade
secrets, including but not limited to lists of customers and suppliers,
financial information, and technical and production information about the
Company’s products (referred to as the “Confidential Information”).  You agree
not to use, publish or otherwise disclose any Confidential Information to anyone
else without the prior written approval of the Company.  You also agree that, as
soon as you have knowledge or notice that another party or entity is seeking to
compel you to disclose confidential or proprietary information, you will notify
the Company immediately, and shall not disclose any information prior to
providing the Company with notice and a reasonable opportunity to respond.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
You agree to return all Company property, including all originals and copies of
any Confidential Information that came into your possession during the course of
your employment.  You also promise not to retain any copies of Confidential
Information either for your own use or for the use of any third party.

 
7.
You agree to forever release and discharge the Company from any liability or
obligation to reinstate or reemploy you in any capacity.

 
8.
Your rights and obligations under this Agreement are personal and are not
assignable.

 
9.
You are advised to seek legal counsel at your own expense prior to executing
this Agreement and the Release.  You have twenty-one (21) days in which to
consider the Agreement and the Release, and agree that any modifications,
material or otherwise, made to this Agreement or the consideration furnished for
the Release do not restart or affect in any manner the original twenty-one (21)
day consideration period.  You may revoke this Agreement for a period of seven
(7) days following the day on which you sign the Release.  Any revocation must
be submitted in writing either in person or by -electronic mail or facsimile to
Jamie Falco, Director of Human Resources (email-jfalco@cvps.com,
fax-(802)-747-2198).  Such revocation must state “I revoke our agreement.”

 
10.
You agree that this Agreement and the Release shall be interpreted and governed
according to the laws of the State of Vermont.  You understand that this
Agreement and the Release cannot be modified, altered, or changed except upon
the written consent of you and the Company.  You also understand that this
Agreement and the Consulting Services Agreement dated April 1, 2012 are the
entire agreements between you and the Company and supersede all prior
understandings, offers and agreements between you and the Company relating to
your employment with the Company or the separation of that employment.

 
Very truly yours,
Central Vermont Public Service Corporation
 
 
By:    /s/ Lawrence J. Reilly                          
Lawrence J. Reilly, President and Chief Executive Officer
 
 
 

- 2 -
 
 

--------------------------------------------------------------------------------

 

CONSENT and ACKNOWLEDGMENT
 
I agree with and consent to the terms and conditions of this Agreement.  I
acknowledge that I have been given sufficient opportunity to consider the terms
of this Agreement and I enter into this Agreement voluntarily with full
knowledge and understanding of its contents.  I understand that, by signing the
Release, I release the Company from any and all claims that I have or may have
against the Company.  I understand that I may revoke the Release at any time
within seven (7) days of signing it by following the procedures contained in
this Agreement.  The Company has advised me in writing to consult with an
attorney before signing this Agreement.
 
 
 
   /s/ Pamela J. Keefe              3/30/12              
Pamela J. Keefe                       Date
 
 
 
 
 
 
 
 
 
 

- 3 -
 
 

--------------------------------------------------------------------------------

 
Form of General Release
 

GENERAL RELEASE
 
 
This General Release (“Release”) is between Central Vermont Public Service
Corporation, a Vermont corporation with its principal place of business in
Rutland, Vermont (the “Company”) and Pamela J. Keefe (Keefe), and is for the
purpose of resolving all existing or potential disputes including, but not
limited to, those arising out of the employment relationship that existed
between the Company and Keefe.
 
           For good and valuable consideration, as set forth in the March 30,
2012 Separation Agreement between the Company and Keefe, Keefe agrees as
follows:
 
1.           Keefe, for Keefe and Keefe’s heirs, executors and administrators,
releases and forever discharges the Company and its affiliates, and their
successors and assigns, subsidiaries, parent and related companies, and all of
their directors, employees, and agents (collectively referred to as the
“Released Parties”) from any and all claims or causes of action whatsoever,
which Keefe ever had or has now against the Released Parties, whether they are
known now or unknown.
 
Keefe understands and agrees that this document is a general release that
releases all claims and causes of action against the Released Parties that Keefe
ever had or now has for acts or omissions up to the date of this Release
including, but not limited to, those relating to Keefe’s recruitment,
employment, and the termination of Keefe’s employment with the Company.  Keefe
also understands that once Keefe signs this Release, Keefe legally waives and
releases any and all rights and claims Keefe may have (a) under the numerous
state and federal laws and regulations, as amended, including, without
limitation, employment discrimination laws generally and the Age Discrimination
in Employment Act (“ADEA”) specifically, (b) under any local statute or
ordinance, as well as (c) under any common law claim in tort or
contract.  Finally, Keefe understands and agrees that, if Keefe does file such a
claim, the Company may be entitled to restitution, set-off or recoupment of some
or all of the payments provided to Keefe.
 
Excluded from this release are any claims which cannot be waived by law,
including, but not limited to, the right to file a charge with or participate in
an investigation conducted by certain government agencies.   However, Keefe
understands and agrees that Keefe is waiving the right to any monetary recovery
should any agency (including, but not limited to, the Equal Employment
Opportunity Commission) or third party pursue any claims on Keefe’s behalf, and
that the consideration paid for this Release provides Keefe with full relief and
Keefe will not accept any additional relief.
 
2.           Keefe agrees further that if any provision of this Release is held
to be invalid or unenforceable to any extent, the remainder of this Release
shall not be affected, and shall be enforced to the greatest extent permitted by
law.
 
3.           Keefe agrees that neither this Release nor the payment of the
consideration for this Release shall be considered or construed for any purpose
as an admission by the Company of any liability or unlawful conduct of any kind
and that any such liability is expressly denied.
 
 
 

--------------------------------------------------------------------------------

 
Form of General Release
 
 
 
4.            Keefe states and represents that Keefe has had up to twenty-one
(21) days to consider this Release, that Keefe has carefully read this Release,
knows the contents of it, freely and voluntarily assents to all of its terms and
conditions, understands the final and binding effect of this Release, and signs
it as Keefe’s own free act with the full intent of releasing the Released
Parties from all claims. Keefe understands that Keefe may revoke this General
Release and the Separation Agreement at any time within seven (7) days of
signing by following the procedures contained in the Separation
Agreement.  Keefe acknowledges that the Company has advised Keefe to consult
with an attorney before signing this Release.
 
 
 
________________________
Pamela J. Keefe
 
 
STATE OF ­­­­­­­­­­­­­­­­­­­________________
COUNTY OF _____________, SS.
 
On this _____day of ______________, Pamela J. Keefe personally appeared, and
s/he acknowledged the foregoing instrument to be his/her free act and deed,
without duress or coercion, and that s/he executed it for the purposes therein
contained.
 
Before me,
 
____________________________
Notary Public
My Commission Expires:
 
 
 
 

- 5 -
 
 

--------------------------------------------------------------------------------

 
